In re: Dr. Charles C. Mary, Jr., Commissioner, et al applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of East Baton Rouge. 290 So.2d 774.
Writ denied. As limited by the prayer of the petition in the trial court, and under the assignments of error here urged, we cannot say the result is incorrect.
TATE and DIXON, JJ., in concurring, point out that the prayer of the petition in the trial court sought only to enjoin the City Board of Health or state agency from promulgating regulations without compliance with the administrative procedure act, La.R.S. 49:951.